EXHIBIT 10(c)25

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GEORGIA POWER COMPANY

 

Effective as of March 1, 2009, the following are the annual base salaries of the
current Chief Executive Officer and Chief Financial Officer of Georgia Power
Company and certain other current or former executive officers of Georgia Power
Company who served as such during 2008.

 

Michael D. Garrett

President and Chief Executive Officer

$695,402

Cliff S. Thrasher

Executive Vice President, Chief Financial Officer and Treasurer

$296,484

Christopher C. Womack

Executive Vice President of The Southern Company and Southern Company Services,
Inc.

$363,651

James H. Miller, III

President and Chief Executive Officer of Southern Nuclear Operating Company,
Inc.

$455,803

Mickey A. Brown

Executive Vice President

$363,253

 

 

 

 